                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                     BEAUFORT DIVISION

  Miriam Hallett and Robert Hallett,                  Case No.: 9:19-cv-2319-RMG

                 Plaintiffs,
          v.
                                                      ORDER AND OPINION
  Government Employee Insurance
  Company, Kerin Jose Estrada-Aguilar,
  Carrie Hall, and Gregory Hall,

                 Defendants.


       This matter is before the Court on Defendant Government Employee Insurance Company's

("GEICO") motion to realign the co-defendants. (Dkt. No. 4.) For the reasons set forth below, the

Court grants Defendant's motion.

   L       Background

       This action arises out of an automobile accident that occurred on February 20, 2017

between Plaintiff Miriam Hallett and Defendant Kerin Jose Estrada-Aguilar ("Estrada-Aguilar").

(Dkt. No. 1-1 , Hallett Compl. at if 7.) While driving a vehicle owned by Defendants Carrie Hall

and Gregory Hall, Miriam Hallett allegedly disregarded a red light causing her vehicle to collide

with the vehicle Estrada-Aguilar was riding in. (Dkt. No. 1-1, Estrada-Aguilar Compl. at ii 8.) At

the time of the collision, Miriam Hallett and Robert Hallett had personal automobile liability

insurance through GEICO. (Dkt. No. 1-1 , Hallett Compl. at ii 9.) On January 28, 2019, Estrada-

Aguilar filed an action against Miriam Hallett, Carrie Hall, and Gregory Hall in the Beaufort

County Court of Common Pleas. (Dkt. No. 1-1 , Estrada-Aguilar Compl.); see Estrada-Aguilar v.

Hallett, Case No. 2019-CP-07-00174. In that case, Estrada-Aguilar seeks damages from Miriam

Hallett based on her alleged negligence and seeks damages from Carrie Hall and Gregory Hall

based on the family purpose doctrine. Id. Subsequently, on July 3, 2019, Plaintiffs brought a
declaratory judgment action against GEICO, Estrada-Aguilar, Carrie Hall, and Gregory Hall in the

Beaufort County Court of Common Pleas. Hallett v. GEICO, et al. , 2019-CP-07-1539. Plaintiffs

seek an order declaring that GEICO has a duty to defend and indemnify Miriam Hallett for

potential liability in the underlying state court action. (Dkt. No. 1-1 , Hallett Compl.) GEICO

removed the declaratory judgment action to federal court and filed the instant motion to realign

co-defendants, Carrie Hall, Gregory Hall, and Estrada-Aguilar. (Dkt. Nos. 1, 4.) Removal to

federal court is contingent upon the Court's ruling upon GEICO ' s motion to realign as the parties

are non-diverse. Plaintiffs and Defendants Estrada-Aguilar, Carrie Hall, and Gregory Hall are

citizens of South Carolina. (Dkt. No. 1-1 , Hallett Compl. at    iii!   1, 3-4.) Defendant GEICO is a

Maryland company licensed to do business in South Carolina. (Id. at 2.) Plaintiffs filed a response

to Defendant GEICO ' s motion to realign. (Dkt. No. 9.)

   II.       Legal-Standard

          Federal courts are courts oflimitedjurisdiction. Strawn v. AT & T Mobility LLC, 530 F.3d

293, 296 (4th Cir. 2008). Federal removal jurisdiction exists if the action is one "of which the

district courts of the United States have original jurisdiction." 28 U.S.C. § 1441(a). A defendant

removing a case to federal court bears the burden of establishing that federal jurisdiction is proper.

Id. (citations omitted). The existence of federal jurisdiction is determined at the time the defendant

files his notice of removal. See Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939) (citations

omitted). The removal statute is strictly construed against removal jurisdiction, and any doubts as

to jurisdiction weigh in favor of remand. Jn re Blackwater Sec. Consulting, LLC, 460 F.3d 576,

583 (4th Cir. 2006).

   III.      Discussion

          Defendant GEICO argues that co-defendants Carrie Hall, Gregory Hall, and



                                                  2
    Estrada- Aguilar should be realigned as Plaintiffs because they have interests that are aligned

with Plaintiffs Miriam Hallett and Robert Hallett. "Diversity jurisdiction cannot be conferred upon

the federal courts by the parties' own determination of who are plaintiffs and who defendants."

Indianapolis v. Chase Nat'l Bank, 314 U.S. 63 , 69, 62 S.Ct. 15, 86 L.Ed. 47 (1941). The court must

look beyond the pleadings and arrange the parties according to their sides in the dispute.

Indianapolis, 314 U.S . at 63 . Whether the necessary collision of interest exists must be ascertained

from the principle purpose of the suit and the primary and controlling matter in dispute. Marsh v.

Cincinnati Ins. Co., No. CIV.A.4:08-CV2441RBH, 2008 WL 4614289, at *2 (D.S.C. Oct. 15,

2008). The Fourth Circuit applies the principal purpose test for determining whether realignment

is appropriate. The principal purpose test has two steps. First, the court must "determine the

primary issue in the controversy." US. Fid. & Guar. Co. v. A & S Mfg. Co., 48 F.3d 131 , 133 (4th

Cir. 1995). Next the court should "align the parties according to their positions with respect to the

primary issue." Id. If the alignment differs from that in the complaint, the court must determine

whether complete diversity continues to exist. Id.

   The principal purpose test first requires the Court to determine the primary issue in controversy

in this action. Plaintiffs filed a declaratory judgment action seeking to enforce a personal liability

automobile insurance policy issued by GEICO and in effect at the time of the 2017 automobile

accident. (Dkt. No. 1.) The Court finds the primary purpose of this action is to determine whether

Plaintiff's insurance policy offered by GEICO requires GEICO to defend and indemnify Miriam

Hallett for her potential liability from the underlying 2017 automobile accident.

    Second, under the principal purpose test, the Court must align the parties according to their

positions with respect to the primary issue. Upon a review of the pleadings and record in this case,

the interests of plaintiffs and co-defendants Carrie Hall, Gregory Hall, and Estrada-Aguilar are



                                                  3
aligned. Miriam Hallett drove a vehicle owned by Carrie Hall and Gregory Hall when she allegedly

caused a collision with the vehicle Estrada-Aguilar was riding in. (Dkt. No. 1-1 , Hallett Compl. at

ii 7.)   Estrada-Aguilar filed an underlying state court action against Miriam Hallett, Carrie Hall,

and Gregory Hall asserting a negligence claim and seeking damages under the family purpose

doctrine. (Dkt. No. 1-1, Estrada-Aguilar Compl.) Miriam Hallett and Gregory Hall submitted

separate affidavits averring that the vehicle Miriam Hallett drove in the 2017 accident was only

driven on occasion and was not furnished for her regular, steady, unrestricted, or unlimited use.

(Dkt. No. 1-3 , pgs. 16-19.) Further, Miriam Hallett is Gregory Hall ' s mother-in-law and she argues

that " [d]defendants Kerin Jose Estrada-Aguilar, Gregory Hall, and Carrie Hall have an interest in

this controversy, such that disposition of [Plaintiffs' declaratory judgment action] may impair or

impeded [Plaintiffs' ] ability to protect such interest. Plaintiffs were required to join Aguilar and

the Halls as defendants. " (Dkt. No. 1-3 at pg. 18) (Dkt. No. 9 at 1-2.)

    These facts show that Plaintiffs, Carrie Hall, and Gregory Hall seek to benefit from a finding

in the instant declaratory judgment action that GEICO defend and indemnify Miriam Hallett for

her potential liability stemming from the 2017 automobile accident. In addition, Estrada-Aguilar' s

interests are similarly aligned to Plaintiffs. ' In the underlying lawsuit, Estrada-Aguilar claims

injury due to the alleged negligence of Miriam Hallett, Carrie Hall, and Gregory Hall. (Dkt. No.

1-1 , Estrada-Aguilar Com pl.) Estrada-Aguilar would also benefit from a finding that GEICO

defend and indemnify Miriam Hallett for her potential liability from the 2017 automobile accident.

Plaintiffs and co-defendants Carrie Hall, Gregory Hall, and Estrada-Aguilar are aligned with

respect to the primary issue in the declaratory judgment action that GEICO as the insured, provide

coverage for Miriam Hallett. Marsh, No. CIV.A.4:08-CV2441RBH, 2008 WL 4614289, at *2.




                                                  4
   Defendant GEICO ' s interest stands in opposition to Plaintiffs and co-defendants Gregory Hall,

Carrie Hall, and Estrada-Aguilar. GEICO provided personal automobile liability insurance to

Plaintiffs and would seek a finding that it has no duty to defend and indemnify Miriam Hallett for

potential liability from the 2017 automobile accident. (Dkt. No. 1-1 , Hallett Compl. at if 9.) Thus,

GEICO's primary interest is to limit coverage.

   GEICO ' s motion to realign the co-defendants is granted. The Court finds that co-defendants

Carrie Hall, Gregory Hall, and Kerin Jose Estrada-Aguilar should be realigned as Plaintiffs in this

case. The realignment demonstrates that complete diversity exists as all Plaintiffs are citizens of

South Carolina, whereas GEICO is a Maryland company licensed to do business in South

Carolina.

   IV.      Conclusion

         For the foregoing reasons, the Court GRANTS Defendant' s motion to realign the co-

defendants. (Dkt. No. 4.)

         AND IT IS SO ORDERED.




                                                      United States District Court Judge
September fg, 2019
Charleston, South Carolina




                                                 5
